Mathews, J.
delivered the opinion of the court. A bill of exceptions was taken to the opinion of the court a quo, in refusing to receive a conditional verdict presented by the jury, to whom the cause was submitted, and instructing them to reconsider the matter, and render such verdict as they thought proper, for the plaintiffs or defendants, without any qualification or condition annexed to their finding. As the whole *214evidence in the case comes up with the record, it is useless to give any opinion on the bill-Abat vs. Dolliole 4 Martin, 316.
West. District.
Sept. 1817.
Porter for the plaintiffs, Baldwin for the defendants.
The question in the case, is one of fact, viz. whether J. Ryeson was the agent or attorney of the plaintiffs and appellees, and vested with power to compromise, settle and discharge their claim against the defendants, in any other manner than by receiving payment. From a view of all the evidence, this court is of opinion, that he had not authority to bind his constituents, in any other manner than by acquitances and receipts to their debtors, for payments actually received to their use, or acknowledged to have been received.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court, be affirmed with costs.